Citation Nr: 0305404	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.  

2.  Entitlement to service connection for arthritis claimed 
as secondary to cold injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which, in pertinent 
part, which denied service connection for arthritis due to 
cold injury residuals and determined that entitlement to a 
compensable rating for service-connected hemorrhoids was not 
warranted.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the these claims addressed by this 
decision has been obtained by the RO.  

2.  There is no competent medical evidence to show that the 
veteran currently has arthritis, including as related to a 
cold injury, which was shown in or made worse by occurrence 
or event in active service.  

3.  The veteran's service-connected hemorrhoidal disability 
is manifested by no more than moderate symptoms.  The 
clinical evidence does not reveal large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences or hemorrhoids with 
persistent bleeding and secondary anemia or with fissures.  


CONCLUSIONS OF LAW

1.  Claimed arthritis, including as due to a cold injury 
during active duty was not incurred in or aggravated by 
service nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, et. seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.307, 3.309, (2002).  

2.  The criteria for a compensable evaluation for veteran's 
service-connected hemorrhoidal disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, et. seq. (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Code 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the May 2001 correspondence.  In 
this regard, the Board notes that RO correspondence dated in 
June 2002 made specific reference to evidence that would be 
obtained by the VA and records that the veteran was asked to 
submit in support of his appeal.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  As it appears that all pertinent evidence has been 
obtained, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, letters to the veteran have 
informed him as to evidence he should submit, and informed 
him of what the VA would obtain.  As there is no showing that 
there is additional evidence that could be obtained, the 
Board may proceed.  




I.  Factual Background

A review of his service medical records reflects a history of 
treatment for hemorrhoids.  The service medical records are 
entirely negative for complaints, treatment or clinical 
findings related to residuals of a cold injury or arthritis.  

In pertinent part, physical examination and a VA hospital 
summary all dated in 1985 are negative for pertinent 
complaints, findings, or diagnoses of arthritis.  This is the 
first post service medical evidence on file.

A September 1994 VA medical record shows that the veteran was 
seen for physical therapy due to complaints of left shoulder 
and neck pain.  A September 1994 x-ray study was interpreted 
as showing mild degenerative changes of the left shoulder, 
with an otherwise unremarkable left shoulder examination.  
Degenerative changes of the cervical spine were also noted.  

A VA consultation report dated in July 1995 shows that the 
veteran was seen with a large painful swelling in the rectal 
area.  It as noted that the veteran had a history of 
hemorrhoids for years and recently noticed some blood and a 
lump near his rectum.  The veteran denied a change in bowel 
habits or blood in his stool.  VA medical records dated in 
July 1995 reflect that the veteran was diagnosed with a peri-
rectal abscess on the right, which was incised drained, and 
packed.  

On VA examination in September 1995, it was noted that the 
veteran began having problems with hemorrhoids during service 
and had surgery in 1959.  He said that the symptoms returned 
about 20 years ago.  He stated that he continued to have 
intermittent bleeding, enough to stain the toilet water.  He 
also complained of burning for which he used Preparation H.  
He denied symptoms of constipation or diarrhea and took 
medication for either.  On examination of the anal area, the 
veteran had a few small external hemorrhoids which were non-
thrombosed.  No evidence of scarring from the peri-rectal 
abscess was shown.  Digital examination of the rectum 
revealed no evidence of fissures, strictures, or internal 
hemorrhoids.  The diagnoses included external hemorrhoids and 
possible internal hemorrhoids; history of peri-rectal 
abscess, no quiescent.  

A January 2000 VA medical record reflects that the veteran 
was seen for follow-up treatment for diabetes, hypertension, 
chronic obstructive pulmonary disease (COPD), and 
gastroesophageal reflux disease (GERD).  A rectal examination 
was also performed which noted good sphincter tone.  The 
prostate was not enlarged and was firm without nodules or 
masses. 

A June 2001 VA medical statement from a family nurse 
practitioner, noted that the veteran was prescribed oral 
prednisone for asthma for many years.  It was noted that oral 
prednisone might precipitate diabetes, osteoporosis, and 
cataracts.  

A September 2001 VA medical records notes a diagnostic 
assessment of hip pain.  It was noted that the veteran was on 
steroids for many years and may have osteoporosis.  

An October 2001 bone density study showed that bone mineral 
density of the lumbar spine and right hip were within normal 
limits.  Evidence of mild osteopenia involving the left 
femoral neck was noted.  It was noted that comparison of the 
1997 bone density examination essentially revealed stable 
bone density over the last four years and no significant 
change.  

VA X-ray studies of the shoulders, hand, wrists, knees, feet 
and ankles conducted in November 2001 show no bony or joint 
abnormality.  

On VA cold injury examination in November 2001, the veteran 
related that he was exposed to cold during his active service 
in Korea.  He stated that he had numbness of the feet.  He 
related that he had pain and stiffness of the ankles, 
shoulders, elbow, hip, knee and ankle joints.  The veteran 
noted old sensitization, paresthesia, and numbness of the 
feet.  No disturbance of nail growth was shown.  On physical 
examination, the veteran's skin was cool to touch with no 
edema.  No atrophy of the skin was shown.  Capillary 
fragility of the skin was noted.  No ulcerations were 
observed.  Peripheral neuropathy of both feet and the lower 
legs was noted.  Easy bruising of the skin of the legs, arms, 
and forearms was noted.  The diagnoses include peripheral 
neuropathy of the feet, synovitis of the joints, and 
arthalgia of the joints.  The examiner commented that it was 
unlikely that the veteran's cold injury caused arthritis.  It 
was noted that X-ray studies did not show that he currently 
had arthritis.  The examiner related that the veteran had 
cataracts, osteoporosis, and capillary fragility due to 
steroid treatment for asthma.  

On VA joints examination in November 2001, the veteran 
complained of pain and stiffness of the upper and lower 
extremity joints.  No swelling, heat, redness, or instability 
was reported.  The diagnoses included arthalgia of multiple 
joints of the upper and lower extremities.  

On VA rectum examination in June 2002, the veteran reported 
ongoing problems with hemorrhoids which were episodic with 
bowel movements.  The veteran related that periodically, the 
hemorrhoids prolapsed and he had to push them back in.  The 
veteran reported episodic exacerbation of his internal 
hemorrhoids with increased pain, swelling, prominence, and 
rare bleeding.  He noted other significant medical problems, 
including steroid dependent COPD with significant side 
effects from the steroid use.  He also reported having 
osteopenia and very thin skin.  On physical examination, it 
was noted that his anal area appeared clear of external 
hemorrhoids; however, with the application of pressure, it 
appeared that there was some significant prominence in the 
internal anal region and a bulge was evident.  The diagnostic 
impression included internal hemorrhoids which frequently 
prolapsed.  

In a July 2002 VA medical statement, the nurse practitioner 
indicated that the veteran was exposed to cold temperatures 
during his service in Korea.  She opined that he now suffered 
from osteoarthritis which may be related.  

In an August 2002 statement in support of his claim, the 
veteran related that he experienced recurrences of 
hemorrhoidal symptoms on a daily basis.  

A VA examiner's opinion dated in September 2002 indicated 
that the veteran has cold injuries; however, X-ray studies of 
his joints show no evidence of osteoarthritis.  


II.  Analysis

A.  Service Connection for Arthritis Claimed as Secondary to 
Cold Injury Residuals

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's claimed arthritis as due to cold injury residuals 
did not begin in service.  In this regard, it is noted that 
the service medical records are negative for history, 
complaints, or abnormal findings indicative of arthritis or 
the presence of cold injury, or residuals thereof.  Moreover, 
recent post-service radiological studies have failed to 
reflect evidence of arthritis.  Additional post-service 
medical evidence includes the June 2001 statement from the 
nurse practitioner which suggests that the veteran's oral 
prednisone use could precipitate several disorders, including 
osteoporosis.  However, in a July 2002 statement, the nurse 
practitioner speculated that the veteran currently had 
osteoarthritis which was related to his alleged exposure to 
cold temperatures during service in Korea.  In this case, the 
nurse practitioner's claims that the veteran currently has 
osteoporosis constitutes a medical history is unsubstantiated 
by any clinical evidence of record.  A medical opinion based 
on an inaccurate factual premise has no evidentiary value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993), wherein the 
Court held that the Board was not bound to accept opinions of 
physicians who relied upon a claimant's uncorroborated 
account of his wartime experiences, stating that "[t]heir 
diagnoses can be no better than the facts alleged by 
appellant."  In addition, although, the September 2002 VA 
examiner opined that the veteran had cold injuries, in this 
case, it has not been demonstrated that, while in service in 
Korea, the veteran was exposed to extreme cold sufficient to 
produce arthritis of the residuals of cold injury.  More 
specifically, it is not currently shown that the veteran 
suffers from arthritis which is demonstrably the result of 
exposure to extreme cold in service.  Accordingly, his claim 
must be denied.  

Therefore, there is no competent, credible medical evidence 
in the record to show current arthritis, including as due to 
a cold injury and a connection to the veteran's service.  
Moreover, there is no showing in the competent medical 
evidence of treatment for the arthritis, including as due to 
a cold injury in service or within one year of separation 
from service.  As there is no showing of continued medical 
treatment or history of treatment such, the Board finds that 
the preponderance of the evidence weighs against the claim 
for service connection for arthritis, including as due to a 
cold injury.  It thus appears that even if the veteran does 
have arthritis it is not related to service nor is it shown 
within 1 year following service.  As the evidence is 
overwhelming against the claim, the doctrine of reasonable 
doubt is not for application.


B.  Increased Rating for Hemorrhoids

The criteria of Diagnostic Code 7336 provide that external or 
internal hemorrhoids with persistent bleeding and secondary 
anemia or fissures warrant a 20 percent disability rating.  
Large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Mild or moderate hemorrhoids 
warrant a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  

In the opinion of the Board, the criteria for a 10 percent 
rating or more have not been met.  The medical evidence of 
record shows that the veteran's hemorrhoidal disability is 
manifested by episodes of external and internal hemorrhoids.  
During the most recent VA examination conducted in June 2002, 
the veteran reported that his hemorrhoidal symptoms were 
episodic with bowel movements.  Findings included internal 
hemorrhoids which frequently prolapsed; however, large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, has not 
been shown by the evidence of record as required for a 10 
percent evaluation.  Moreover, there is no evidence of 
persistent bleeding and secondary anemia or fissures.  Thus, 
there is no basis for a compensable evaluation for the 
veteran's service-connected hemorrhoids.  38 C.F.R. § 4.7 
(2002).  

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a compensable rating.  Accordingly, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  


ORDER

Entitlement to service connection for arthritis, including as 
due to a cold injury is denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


